Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       The Applicant’s Amendment filed on 04/14/2022. Claims 27-35 and 39-44 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
2.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

3.	Claims 27-35 and 39-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

4. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 40-44 are directed to a method (i.e., process), claims 27-35, 39 are directed to a computing device (i.e., machine). 
Regarding independent claim 27:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 27 recites the at least following limitations of “store a content interaction rule set including a rule that maps a user interaction with content to a value; receive a content bearing message form a content producer party, modify the content bearing message to generate a modified content bearing message configured to allow detection of the user interaction; send the modified content bearing message to a content consumer party; detect the user interaction with the modified content bearing message; store the user interaction with a time stamp, the time stamp to permit temporal correlation of the user interaction with a commission; map the user interaction to a content consumer party; apply the content interaction rule set to the user interaction to obtain a respective value for the user interaction; and allocate the respective value to the commission due to the content producer party from the content consumer party; wherein the user interaction includes one or more different types of content interactions including: opening the modified content bearing message that contains the content provided by the content producer party, a duration of viewing the modified content bearing message that contains the content provided by the content producer party, forwarding the modified content bearing message that contains the content provided by the content producer party, wherein the content interaction rule set maps the different types of content interactions to different values.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), namely allocating commissions based on tracked access and/or usage of such information to selling. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 27 further to the abstract idea includes additional elements of “a memory”, “a processor”, “a computer network”, “a content producer computer”, “a content consumer computer”, “a server”, and “different content computers”. However, the additional elements recite generic computer components such as a computer, devices (i.e., a smart phone, a personal computer (PC), a tablet) associated with a display, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory”, “a processor”, “a computer network”, “a content producer computer”, “a content consumer computer”, “a server”, and “different content computers” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 28-35, 41-44 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding independent claim 39:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 39 recites the at least following limitations of “store a content interaction rule set including a rule that associates user interactions with content to values, wherein the content interaction rule set includes a plurality of rules with assignable priorities that determine precedence of applying the plurality of rules, wherein the content rule set further includes a default rule to be applied when no other rule applies; receive a content bearing message form a content producer party; modify the content bearing message to generate a modified content bearing message; send the modified content bearing message to a content consumer party; monitor the user interaction, the user interaction comprising content consumer party interactions with the content bearing message, wherein the user interaction includes one or more of opening the content bearing message that contains the content provided by the content producer party, a duration of viewing the content bearing message that contains the content provided by the content producer party, forwarding the content bearing message that contains the content provided by the content producer party store the user interaction with a time stamp, the time stamp to permit temporal correlation of the user interaction with a commission, associate the user interaction to the content consumer party; apply the content interaction rule set to the user interaction to obtain a respective value for the user interaction; and allocate the respective value to the commission due to the content producer party from the content consumer party.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), namely allocating commissions based on tracked access and/or usage of such information to selling. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 27 further to the abstract idea includes additional elements of “a memory”, “a processor”, “a computer network”, “a content producer computer”, “a content consumer computer”, “a server”, and “different content computers”. However, the additional elements recite generic computer components such as a computer, devices (i.e., a smart phone, a personal computer (PC), a tablet) associated with a display, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory”, “a processor”, “a computer network”, “a content producer computer”, “a content consumer computer”, “a server”, and “different content computers” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 40:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 40 recites the at least following limitations of “receiving a content bearing message form a content producer party, modifying the content bearing message to generate a modified content bearing message; sending the modified content bearing message to a content consumer party; monitoring the user interaction, the user interaction comprising content consumer party interactions with the content bearing message, wherein the processor monitors the user interaction by querying a server to detect user interaction; wherein the user interaction includes one or more of opening the content bearing message that contains the content provided by the content producer party, a duration of viewing the content bearing message that contains the content provided by the content producer party, forwarding the content bearing message that contains the content provided by the content producer party, and activating of hyperlinks within the content; storing the user interaction with a time stamp, the time stamp to permit temporal correlation of the user interaction with a commission; associating the user interaction rule set to the user interaction with content to obtain a value for the user interaction, the content interaction rule set associating the user interaction to the value; and allocating the value to the commission due to the content producer party from the content consumer party.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), namely allocating commissions based on tracked access and/or usage of such information to selling. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 27 further to the abstract idea includes additional elements of “a memory”, “a processor”, “a computer network”, “a content producer computer”, “a content consumer computer”, “a server”, and “different content computers”. However, the additional elements recite generic computer components such as a computer, devices (i.e., a smart phone, a personal computer (PC), a tablet) associated with a display, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory”, “a processor”, “a computer network”, “a content producer computer”, “a content consumer computer”, “a server”, and “different content computers” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claims 28-31 and 43-44: Dependent claims 28-31 and 43-44 add additional limitations of “wherein the rule….” The additional limitations further narrow the abstract idea noted in independent claims 27 and 40. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea -- See MPEP 2106.05(f). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 32-35 and 41-42: Dependent claims 28-31 and 43-44 add additional limitations of “wherein the processor is further to generate a user interface to display….” The additional limitations further narrow the abstract idea noted in independent claims 27 and 40. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Response to Applicant’s Arguments
5.	Claim Objections: Applicant’s amendments with respect to the claim objections of claims 27 and 39 have been considered. Examiner hereby withdraws the claim objections of these claims.,
6.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 27-35 and 39-44 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the claims integrate the alleged abstract idea into a practical application. The practical application is achieved by a processor and cooperating memory that modify content bearing messages to allow the detection of user interactions with such messages with a server via a computer network. A content interaction rule set maps interactions of different types, such as viewing and forwarding the message, to different values. The processor associates the type of detected user interaction to a respective value to assign a commission. This allows for commissions to be allocated in an accurate manner, based on user interactions with messages, in a networked computer system. Applicant respectfully submits that independent claims 27, 39 and 40 comply with 35 U.S.C. 101. Dependent claims 28-38 and 41-44 are allowable for the same reasons above (Page 8). 
In response to Applicant’s arguments, Examiner respectfully submits that the claims do not integrate the alleged abstract idea into a practical application because independent claims 27, 39, and 40 further to the abstract idea include additional elements of “a memory”, “a processor”, “a computer network”, “a content producer computer”, “a content consumer computer”, “a server”, and “different content computers”. However, the additional elements recite generic computer components such as a computer, devices (i.e., a smart phone, a personal computer (PC), a tablet) associated with a display, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). See details of Claim Rejections - 35 USC § 101 in the section above. Also, Examiner submits that dependent claims 28-38 and 41-44 are not allowable for the same reasons above.

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.       The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Solberg et al. (U.S. Pub. No. 2007/0179873) teach transaction allocation.
	Galvin, JR. et al (U.S. Pub. No. 2015/0052129) teach weighing sentiment information.
	Kim et al. (U.S. Pub. No. 2013/0305159) teach flip ahead.
	Suchter et al. (U.S. Pub. No. 2013/0325847) teach graph-based searching.
9.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
10.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696